ON MOTION FOR REHEARING
SHIVERS, Judge.
Appellees George A. Manz and Underwriters Adjusting Co. move for rehearing on several grounds. After carefully considering appellees’ motion and appellant’s reply, we grant the motion in part. Accordingly, our original opinion is withdrawn and the following is substituted therefor. Aside from the changes appearing in this opinion, appellees’ motion for rehearing is denied.
The claimant in this workers’ compensation case appeals an order entered by the deputy commissioner denying his claim for payment of bills for physical therapy. We reverse.
The physical therapy undertaken by the claimant was prescribed by his authorized treating physician, Dr. Robert Jacobson, and was stated by Dr. Jacobson to be reasonable and necessary for the claimant’s condition. City of Miami v. Harris, 452 So.2d 115 (Fla. 1st DCA 1984).
This court’s March 11, 1987 order awarding attorney’s fees to the appellant is withdrawn. Instead, appellant’s motion is provisionally granted. In accordance with Sierra v. Sierra, 505 So.2d 432 (Fla.1987), the parties are granted 20 days from this date to either stipulate as to the amount of the fee to be assessed or to file affidavits as to the value of services on appeal. In the event that no response is received within 20 days, or that either party objects to proceeding on the basis of affidavits, the case will be remanded to the deputy commissioner for a determination of the amount of attorney’s fees to be awarded. First Quality Restaurant v. Bryan, 507 So.2d 788 (Fla. 1st DCA 1987).
ERVIN and ZEHMER, JJ., concur.